DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16, 23, 26 recite “…an irregular operating mode of the installation…a further attempt to set an irregular operating mode…”.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.

Claims 21, 23 recite “…first signal relating to an operating state of…”. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.



Double Patenting


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).



Examiner’s note
Claims 25, 30 are not rejected under prior art(s).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-24, 26-29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kroyzer et al (Pub. No. US 20160330225).

As per claim 16, Kroyzer discloses a method for protecting a flow-conducting device of an installation against cavitation initiated by a cyber attack, comprising the steps of: acquiring using at least one sensor at least one first signal relating to an operating state of the installation (…see data may be provided from industrial control system to the anomaly detection system via an input/output interface that may include at least a sensor from SCADA…see par. 37); evaluating the at least one first signal by means of an evaluation unit, wherein the evaluation comprises a comparison of the at least one first signal with at least one reference value (…the analysis module can receive data from the industrial control system…and analyze the data as it is received in order to determine if an anomaly is present…see par. 42-43); outputting of a second signal by the evaluation unit if the evaluation unit detects, on the basis of the evaluation of the at least one first signal, an irregular operating mode of the installation, setting in reaction to the second signal operating states of components of the installation in order to bring about an operating mode of the installation in which a generation of cavitation is avoided (see par. 44-45); and setting in reaction to the second signal an operating state of the flow-conducting device in which the flow-conducting device is protected against at least one of the current irregular operating mode of the installation and a further attempt to set an irregular operating mode of the installation (…the industrial control system is configured to receive information regarding operational parameters of the industrial process plant and to present the information to an operator…this information may indicate to the operator that the industrial process plant is undergoing a deviation from normal and/or safe operation, and that corrective action should be taken…see par. 56-57).  


As per claim 17, Kroyzer discloses wherein the evaluation unit is a local open-loop and/or closed-loop control device which is arranged on or in the flow-conducting device (see par. 55-57). 


As per claim 18, Kroyzer discloses wherein the evaluation unit has a data memory with technological data of the installation, including technological data of one or both of the flow-conducting device and of a drive which is connected to the flow-conducting device (…see par. see par. 66-68).


As per claim 19, Kroyzer discloses wherein the stored technological data comprise thermodynamic substance data, including vapor pressure states of a medium flowing through the flow-conducting device (see par. 97).


As per claim 20, Kroyzer discloses wherein the setting of operating states of the components of the installation comprises changing the flow of the medium through the flow-conducting device by actuating a valve one or both of in a feed line to the flow-conducting device and on a pressure side of the flow- conducting device (see par. 58-59).


As per claim 21, Kroyzer discloses wherein the at least one first signal relating to an operating state of the installation includes one of more of a pressure, and a flow rate and a temperature of the medium flowing through the flow-conducting device obtained one or both of upstream and downstream of the flow- conducting device (see par. 97).


As per claim 22, Kroyzer discloses wherein one of both of the flow-conducting device and the evaluation unit are connected to a computer network configured to perform one of both of closed-loop and open-loop control of the installation (see par. 7-8).


As per claim 23, Kroyzer discloses wherein the step of setting in reaction to the second signal an operating state of the flow- conducting device in which the flow-conducting device is protected against at least one of the current irregular operating mode of the installation and the further attempt to set an irregular operating mode of the installation includes disconnecting at least one of the flow-conducting device, the components of the installation and the evaluation unit from the computer network (see par. 156).


As per claim 24, Kroyzer discloses wherein the evaluation unit is configured to carry out independently, in a state in which it is disconnected from the computer network, the evaluating step (see par. 39).
	

As per claim 26, Kroyzer discloses wherein in the evaluating step the evaluation unit detects irregular operating mode of the installation if the evaluation of the at least one first signal registers one of more of permanently acting anomaly, regularly occurring anomaly, briefly intensive anomaly, pulsating anomaly and anomalies which occur in a structured fashion and which do not occur during the normal operation of the installation (see par. 44-45).


As per claim 27, Kroyzer discloses wherein during the evaluating step a time profile of one of both of an amplitude and a frequency content of the at least one first signal are taken into account (see par. 126). 


As per claim 28, Kroyzer discloses wherein the at least one sensor is one or more of an optical sensor, a radiation sensor, a sound sensor, a vibration sensor, a pressure sensor, a flow sensor and/or and a temperature sensor (see par. 55).


As per claim 29, Kroyzer discloses an evaluation unit configured to carry out the method as claimed in claim 16 (see par. 44-45).


	


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to for protecting a flow-conducting device against cavitation damage in an installation, said damage being caused by cyber attacks.


Clasquin et al (Pub. No. US 9073394); “Tire Changing Machine With Force Detection and Control Methods”;
-Teaches the controller compares the signals from the pump sensor and the emergency stop sensor and looks for anomalies…see col.35 lines 5-10.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 5712724219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2436